DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 12/16/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3 have been canceled by Applicant.  Claims 4-19 are newly presented.  Claims 4-19 are pending.  

Response to Arguments
Applicant’s arguments are directed to the newly presented claims and therefore addressed below.  All previous claims have been canceled by Applicant and therefore the previous objections and rejections are moot.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 4 recites an abstract idea of determining whether certain goals are met by webpage visitors based on three criteria.  Other than the limitations pertaining to the system and network for data collection, the remaining limitations describe an abstract idea. 
These limitations of determining if goals are met by webpage visitors based on criteria are considered as falling under the abstract idea subject matter grouping of certain methods of organizing human activity.  The performance of the claim limitations using generic computer components does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional computer elements of the database, backend structure and frontend interface, network, HTTP protocol and server, 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  For the collecting step considered insignificant pre-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions for example (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, 
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: further including limitations narrowing the custom variable criteria or method and also by further including limitations about a subset of the webpage visitors.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Also, the dependent claims recite computer elements at a high level of generality which as addressed above do not demonstrate a practical application or significantly more.   
Applicant’s claims are not patent-eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, 
Regarding claims 4 and 12, the feature of determining whether the goal has been achieved in a repeated manner is not disclosed.  The dependent claims inherit this deficiency.
Regarding claims 6 and 14, the feature of providing the collection of data filtered according to at least one of the subsets of the at least one visitor in case of a positive fulfillment of the goal is not disclosed.
Regarding claims 7 and 15, the feature of determining whether receiving new data was received is not disclosed nor is the related collecting, updating and displaying of the new data.
Regarding claims 8 and 16, the feature of creating a timestamp for every triggering qualifier and for every time at least one goal is saved in the database is not disclosed.  Also, the feature of providing the collection of data filtered by the timestamp and displaying over time a positive fulfillment of the goal is not disclosed.
Regarding claims 10 and 18, the feature of using an analysis of aliases of query strings included in the URL is not disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 4-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention
Claims 4 and 12, recite limitations about a goal and it is unclear what the difference is between the steps of classifying the goal and determining a classification of the goal that has been achieved.  For examination purposes, they are considered the same. The dependent claims inherit the deficiencies.
Claims 11 and 19, recite “reporting into the data” but it is not clear what is meant by this because data cannot be reported into.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wright US 2018/0165723 A1 (hereinafter “Wright”) in view of Beilby et al., US 2012/0041903 A1 (hereinafter “Beilby”).

Regarding claim 4, Wright discloses: A method of automating at least one visitor performance of a goal evaluation, the method comprising the steps of: o classifying the goal; o establishing at least one triggering qualifier which enables determining of the goal classification, o determining a goal to be achieved; o determining whether the goal has been achieved based upon the at least one triggering qualifier; o if a goal has been achieved, determining a classification of the goal that has been achieved; o storing into a database: " the goal to be achieved; " an indication of whether the goal has been achieved; and " the classification of the goal that has been achieved; o collecting data in a backend structure based upon the classification and displaying the data through a frontend interface; o collecting information through an independent networked system communicating via at least one of an HTTP protocol, …, URL, custom variables and code installed in a web page structure, the information including data about at least one of user interactions and user behavior; and o wherein at least one triggering qualifier is based upon at least one of the HTTP protocol, …, URL, custom variables with HTTP server and code; and o wherein the step of determining whether the goal has been achieved is repeated until it is determined that the goal has been achieved (database – [0029], Fig. 1; server – [0040], repeated processing – [0061]; Fig. 1; defined goals of the system – [0007], [0021]; system defines one or more goals for interactions…determine if goal is achieved– [0037]; user configures the system to comprehend one or more goals which are used for processing ingested data – [0046]; (using URL with customer’s web browsing behavior to determine users having trouble checking out on a merchant’s website – [0048]), custom variable - user wants to know how much a particular topic or product or service is being mentioned in conversations…do so using category tags – [0082], Fig. 2; how far along the path to purchase are customers getting – [0085]; are desired steps being taken during interactions – [0086]; define purchase goal…interactions that reached and completed “checkout accepted” – [0088]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; desired outcome or goal of ‘user provides brand and model’ – [0149]; reports – Figs. 2-4, [0079], [0082], [0085], [0088]; Fig. 1, server - [0040], [0123]-[0127]; ingest and process data – [0043], [0044], [0047], [0048]; users arriving from different websites [0094]).
Wright teaches as shown above defining certain conditions and goals related to user interactions including with chat communications and Wright also teaches using an triggering qualifier is based upon…API call” (which based in part on Applicant’s published specification (see Fig. 5 – condition for goal is a chat API request being sent) is interpreted as configuring a system to recognize a particular desired user activity or action of sending a chat API request or call).  However, Beilby teaches an invention for operating a chatbot using an application programming interface (API) to allow a user to send a chat message (abstract, [0254]-[0259]) and specifically teaches specifying chat related statistics for collecting such as number of times a correspondent engaged with the chatbot ([0198], [0260]-[0272], Figs. 18a, 18b).  Therefore, an interaction of a user engaging the chatbot which is via an API is recognized by the system and recorded which means the engaging with a chatbot by API is a condition or “trigger qualifier” to initiate counting of a desired statistic or “goal”.  This is similar to Applicant’s “shall be counted” when “the API call sent” condition is met as described in [0015] of Applicant’s published specification.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the defining and therefore recognition of desired conditions or goals an entity is trying to observe such as recognizing a URL or certain custom variables as taught by Wright to also include (recognizing an API call or request such as for a chatbot as a desired goal or condition as taught by Beilby) configuring in order to recognize a chat request allowed by an API as taught by Beilby.  It would have been obvious to also include this basic condition or goal of a chat API call being sent because as shown by Beilby 

Regarding claim 5, Wright in view of Beilby teaches the elements of claim 1 as shown above.  Wright further teaches 5 wherein: o the collected data comprises chat code; and BelaylPJE 2 of (16)Application No.: 16/258,784 Attorney Docket No.: LC 5 US Reply to Office Action dated: September 16, 2020 o a custom variable may include chat effectiveness assessment constructed upon at least one visitor reaction and conversion upon interaction with an agent through chat (user interaction in chat used to determine if goal is met…see for example: user wants to know how much a particular topic or product or service is being mentioned in conversations…do so using category tags – [0082], Fig. 2; how far along the path to purchase are customers getting – [0085]; are desired steps being taken during interactions – [0086]; define purchase goal…interactions that reached and completed “checkout accepted” – [0088]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; desired outcome or goal of ‘user provides brand and model’ – [0149]; (sale or purchase: how far along the path to purchase are customers getting – [0085]; are desired steps being taken during interactions – [0086]; define purchase goal…interactions that reached and completed “checkout accepted” – [0088]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; channel impact of conversational platforms as defined by impact on a certain goal…in-conversation conversions – [0092], [0093]). 
 
Regarding claim 6, Wright in view of Beilby teaches the elements of claim 2 as shown above.  Wright further teaches the method further comprising the steps of: o defining a collection of data based upon an aggregation of the determining a goal to be achieved, the determining whether the goal has been achieved, and the determining a classification of the goal; o defining a subset of the at least one visitor which meets a criterion set up in the database; o providing the collection of data filtered according to at least one of the subset of the at least one visitor in case of a positive fulfillment of the goal based upon triggering qualifiers and an action dropped in case of a mismatch between data collected and related goals; o containing the channel which ensures communication between the frontend and the backend and a functional API which communicates the embodiment with external applications; o receiving initial data indicating which of the at least one visitor registered an action via the website during the first period of time; and o associating the initial data with a scoring system (Fig. 1, [0040]; segmentation – [0079]; reporting on interactions with users with respect to goals – [0082], [0084], [0085], [0088], [0091], [0094]; conversions – [0088], [0090], [0093]; report sales, quantity, dollar value, product/service assortment of sales – [0091]; channel impact of conversational platforms as defined by impact on a certain goal – [0092], [0093]; referral source measurement – [0094], [0095]; users arriving from different websites [0094]; reporting for different time periods – [0073], [0082], [0084], Figs. 2, 3; generate high-value or low-value or at-risk score for individual – [0006], [0104]-[0106], [0108]; scoring by system – [0058], [0071]; filter – [0053]).
  
Regarding claim 7, Wright in view of Beilby teaches the elements of claim 1 as shown above.  Wright further teaches further comprising the steps of: o determining whether receiving new data was received; o if new data was received: " collecting the new data in a backend structure; " updating the results based upon the collected new data; " displaying the new data through a frontend interface; and o wherein, the new data is received from at least one of the HTTP protocol, the API call, the URL and the custom variables.  (See rejection of claim 1 for receiving data which happens at high volume in real-time conveying new data is continuously received ([0022], [0029]) and also see rejection of claim 6 for frontend and backend and Fig. 1).  

Regarding claim 8, Wright in view of Beilby teaches the elements of claim 1 as shown above.  Wright further teaches the method further comprising the steps of: o creating a definition of a goal based on at least one triggering qualifier; o creating a timestamp for every triggering qualifier where at least one of the triggering qualifiers is applied; o creating a timestamp for every time at least one goal is saved in the database; BelaylPJE 3 of (16)Application No.: 16/258,784 Attorney Docket No.: LC 5 US Reply to Office Action dated: September 16, 2020 o providing the collection of data filtered according to a timestamp saved in the database; and o displaying over time a positive fulfillment of the goal based upon triggering qualifiers and an action dropped in case of a mismatch between data collected and related goals (defined goals of the system – [0007], [0021]; stored data timestamp – [0029]; reporting on interactions with users with respect to goals – [0082], [0084], [0085], [0088], [0091], [0094]; filter – [0053]).  

Regarding claim 9, Wright in view of Beilby teaches the elements of claim 1 as shown above.  Wright further teaches wherein the database is an online database configured to be directly accessible by the backend structure (Fig. 1).  

Regarding claim 11, Wright in view of Beilby teaches the elements of claim 1 as shown above.  Wright further teaches wherein the step of reporting into the database further comprises the step of reporting into the data via a backend structure (reporting on interactions with users with respect to goals – [0082], [0084], [0085], [0088], [0091], [0094].

Claims 12-17 and 19, directed to a system, recite limitations substantially similar to those recited in method claims 1-11.  Since the combination of Wright in view of Beilby teaches the elements of claims 1-11, the same art and rationale apply to claims 12-19.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright US 2018/0165723 A1 (hereinafter “Wright”) in view of Beilby et al., US 2012/0041903 A1 (hereinafter “Beilby”) and further in view of Sheleheda et al., US 2011/0083185 A1 (hereinafter “Sheleheda”).

Regarding claim 10, Wright in view of Beilby teaches the elements of claim 1 as shown above.  Wright and Beilby do not teach wherein the collecting of data from external sources available via URL is enabled by using an analysis of aliases of query strings included in the URL.  However, Sheleheda teaches a web track data collection system that identifies alias host names which effectively work as URL addresses ([0036]).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 18, directed to a system, recites limitations substantially similar to those recited in method claim 10.  Since the combination of Wright in view of Beilby and Sheleheda teaches the elements of claim 10, the same art and rationale apply to claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rosenshine US 2016/0105518 INTEGRATING OFFSITE ACTIVITIES RELATED TO CHAT AND TEXT MESSAGING WITH ONLINE DATA RECORDS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683